                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  WARDELL ROBINSON                                               CIVIL ACTION
  VERSUS                                                         NO. 19-9915
  LISA – JANE DOE, ET AL.                                        SECTION “T”(4)


                                           ORDER

       The Court, having considered the complaint, the record, the applicable law, the Partial

Report and Recommendation of the Chief United States Magistrate Judge, and the failure of any

party to file an objection to the Chief Magistrate Judge’s Partial Report and Recommendation,

hereby approves the Partial Report and Recommendation of the Chief United States Magistrate

Judge and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that Wardell Robinson’s 42 U.S.C. § 1983 claims against the

Plaquemines Parish Detention Center are DISMISSED WITH PREJUDICE pursuant to 28

U.S.C. § 1915, § 1915A and 42 U.S.C. § 1997e as frivolous.

       IT IS FURTHER ORDERED that defendant Patrick Egan’s Motion to Dismiss

Pursuant to 12(b)(1) and 12(b)(6) (R. Doc. No. 18) is DENIED.

               New Orleans, Louisiana, this 17th day of December, 2019.



                                                     ____________________________________
                                                            GREG GERARD GUIDRY
                                                       UNITED STATES DISTRICT JUDGE
